    Case: 1:19-cv-02649 Document #: 37 Filed: 09/09/20 Page 1 of 3 PageID #:113




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IRON WORKERS’ MID-AMERICA                     )
PENSION PLAN, et al.,                         )
                                              )
                       Plaintiffs,            )      CIVIL ACTION
                                              )
       vs.                                    )      NO. 19 C 2649
                                              )
BMC CUSTOM CANOPY, INC., an                   )      JUDGE SARA L. ELLIS
Indiana corporation, d/b/a BMC, INC.,         )
                                              )
                       Defendant.             )


                           MOTION FOR ENTRY OF JUDGMENT

       Plaintiffs, by and through their attorneys, default having been entered against the Defendant

on July 3, 2019, request this Court enter judgment against Defendant, BMC CUSTOM CANOPY,

INC., an Indiana corporation, d/b/a BMC, INC. In support of this Motion, Plaintiffs state:

       1.      On July 3, 2019, this Court entered default against Defendant and granted Plaintiffs’

request for an order directing an audit of the Defendant’s payroll books and records. The Court also

entered an order that judgment would be entered after the completion of the audit.

       2.      On or about July 28, 2020, in lieu of an audit of the Defendant’s payroll books and

records, Defendant submitted to the Plaintiff Funds spreadsheets with payroll records for two

projects for the months of August 2018, December 2018 and January 2019. The spreadsheets show

that the Defendant is delinquent in contributions to the Funds in the amount of $8,782.15, plus

$2,554.61 for liquidated damages. (See Affidavit of Paul Flasch).

       3.      Plaintiffs’ firm has expended $1,060.90 for costs and $4,675.75 for attorneys’ fees

in this matter. (See Affidavit of Catherine M. Chapman).
      Case: 1:19-cv-02649 Document #: 37 Filed: 09/09/20 Page 2 of 3 PageID #:114




           4.         Based upon the documents attached hereto, Plaintiffs request entry of judgment in the

total amount of $17,073.41.

           WHEREFORE, Plaintiffs respectfully request this Court to enter judgment in the amount of

$17,073.41.


                                                                    /s/ Patrick N. Ryan



Patrick N. Ryan
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6278364
Telephone: (312) 216-2573
Facsimile: (312) 236-0241
E-Mail: pryan@baumsigman.com
I:\MIDJ\BMC Inc\motion-judgment.pnr.df.wpd




                                                        2
      Case: 1:19-cv-02649 Document #: 37 Filed: 09/09/20 Page 3 of 3 PageID #:115




                                             CERTIFICATE OF SERVICE

        The undersigned, an attorney of record, hereby certifies that he electronically filed the
foregoing document (Motion for Entry of Judgment) with the Clerk of Court using the CM/ECF
system, and further certifies that I have mailed the above-referenced document by United States Mail
to the following non-CM/ECF participant on or before the hour of 5:00 p.m. this 9th day of
September 2020:

                                 Mr. Frank D. Baade, Registered Agent
                                 BMC Custom Canopy, Inc., d/b/a BMC, Inc.
                                 20 LN 325 Lake James A3
                                 Angola, IN 46703


                                                                            /s/ Patrick N. Ryan



Patrick N. Ryan
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6278364
Telephone: (312) 216-2573
Facsimile: (312) 236-0241
E-Mail: pryan@baumsigman.com
I:\MIDJ\BMC Inc\motion-judgment.pnr.df.wpd
